Citation Nr: 0507826	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 60 percent for 
obstructive airway disease, status post, pulmonary 
tuberculosis, far advanced, arrested.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 25, 2004.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board notes that in the December 2004 rating decision, 
the Appeals Management Center noted that a decision on 
entitlement to compensation for tinnitus was deferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In the May 2004 Remand, the Board instructed that the veteran 
should be afforded the appropriate VA examination to 
determine the current nature and severity of the veteran's 
pulmonary disability.  The Remand also instructed that the 
claims file was to be made available to and reviewed by the 
examiner in conjunction with the examination, and the 
examination report should reflect that such a review was 
made.  In addition, the Remand instructed that pulmonary 
function studies should be performed and reported to include 
the data set forth at 38 C.F.R. § 4.97 and any indicated 
diagnostic tests and studies should be accomplished. 

In addition, the Board instructed that the veteran should be 
afforded the appropriate VA examination to determine the 
current nature and etiology of the veteran's tinnitus.  

It does not appear that there has been compliance with the 
Board's instructions.  With respect to the issue of 
entitlement to a rating in excess of 60 percent for 
obstructive airway disease, the August 17, 2004 VA examiner 
who evaluated the veteran's pulmonary disability noted that 
the veteran was seen without the usual accompanying 
paperwork, and there was no discussion of whether or not the 
veteran's claims file was reviewed at any time.  In addition, 
the examiner noted, "We obtained pulmonary function tests at 
this facility on August 17, 2004.  These reveal moderately 
severe restrictive lung disease, without evidence of airways 
obstruction.  Diffusion capacity is mildly to moderately 
diminished."  However, the August 2004 pulmonary function 
tests findings are not of record.

With respect to the issue of entitlement to service 
connection for tinnitus, the VA examiner who conducted the 
August 17, 2004 audiological examination specifically noted 
that an ENT physician should be consulted to explore the 
relationship between streptomycin injections in 1947-1948 and 
the onset of tinnitus in 1955.  It appears that this has not 
yet been accomplished.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the Court held that a remand by the 
Board imposes upon the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand. It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  Id.

Accordingly, this case is REMANDED for the following actions.

1.  Any tests conducted in conjunction 
with the August 2004 VA examinations, 
including pulmonary function tests, 
should be associated with the claims 
file.

2.  The claims file should then be 
forwarded to the examiner who conducted 
the pulmonary tuberculosis and 
mycobacterial diseases examination at the 
VAMC in Houston, Texas on August 17, 
2004, and the examiner is requested to 
indicate that the claims file was 
reviewed.  The examiner is requested to 
address the opinion of the June 2002 VA 
examiner who recommended further testing 
prior to the final determination of the 
veteran's pulmonary status and to submit 
an addendum to the August 2004 opinion in 
light of this review.  

3.  If the examiner who conducted the 
August 17, 2004 pulmonary examination is 
unavailable or if a clinical examination 
and further testing is deemed necessary 
to adequately address the severity of the 
veteran's pulmonary/respiratory 
disability, the veteran should be 
afforded such an examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  An 
assessment should be provided as to the 
severity of the veteran's 
pulmonary/respiratory disability in 
accordance with 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  

4.  The veteran should be afforded the 
appropriate VA examination with an Ear, 
Nose and Throat specialist to determine 
the etiology of his present tinnitus.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus is related to the 
medication the veteran was prescribed 
during his bout with tuberculosis or 
otherwise related to the veteran's active 
duty service.  

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


